Citation Nr: 1317353	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  09-04 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active military service from January 1970 to February 1972.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the Veteran and his wife testified at a hearing before RO personnel.  A transcript of this hearing is associated with the claims file.  In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Veteran's appeal was remanded by the Board in June 2010 and February 2011.  The Board's July 2012 decision then denied service connection for an acquired psychiatric disability.  A January 2013 Order granted the parties' Joint Motion for Remand (Joint Motion), and the appeal was remanded to the Board. 

A letter was sent to the Veteran and his representative in March 2013, in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal.  The Veteran's counsel of record submitted additional argument in March 2013, accompanied by a waiver of review of all previously submitted evidence by the Agency of Original Jurisdiction (AOJ).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Documents in such file include VA treatment records that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

The Veteran has claimed service connection for an acquired psychiatric disorder to include PTSD.  For reasons explained below, this appeal will be remanded. 

The Veteran was afforded a VA PTSD examination by a clinical psychologist in October 2008.  After reviewing the claims file, conducting psychometric testing, and examining the Veteran, the clinical psychologist determined that the Veteran does not meet the diagnostic criteria for PTSD.  The examiner further noted that the Veteran suffers from anxiety disorder NOS, which was not related to service

The examiner noted that specific stressor events reported by the Veteran included being on flight status as a Chinook helicopter mechanic and dropping napalm on the sides of hills and seeing people running around on fire; however, the examiner noted the Veteran added that "at the time it didn't seem to bother me."  The Veteran also reported that he found a soldier who had committed suicide, but then admitted that he had never seen the soldier because he was "not allowed to see" the soldier, who was found by other soldiers.  The examiner also noted that the Veteran's letters from the time he was stationed in Vietnam indicated he reported being on flying status and "working the guns" and recovering helicopters that were shot down and that were returning from missions with bullet holes in them.  The examiner noted the Veteran's hearing testimony describing his flying status as "exciting" and "pretty cool" and his recollection of not knowing if it was exciting or if he was scared during missions outside the compound, but just knowing he had to "kick ass, whatever you could do."  The Veteran denied experiencing intense fear, a feeling of hopelessness, or a feeling of horror in response to the reported military stressor events.

The examiner noted the Veteran endorsed recurrent or intrusive recollections and distressing dreams at least once a month; minimal avoidance behaviors; difficulty with sleep five out of seven nights; always feeling hypervigilant; a variable startle response depending on the environment; and some irritability or anger, but that it "takes quite a bit" to get him angry.  He denied or did not endorse other PTSD symptoms during the interview.  

The examiner indicated that scores of psychometric assessments on the PCL-M (PTSD checklist, military version) and Mississippi Scale were both above the cut-off normally used in epidemiological studies of PTSD in combat veterans.  The examiner also reported that the Veteran responded to the MMPI-2 (Minnesota Multiphasic Personality Inventory, 2) in an inconsistent manner that suggested he tended to respond to items by giving true responses to items indiscriminately.  As a result, his MMPI-2 profile was not valid for interpretation.  The examiner summarized that psychological test results were probably invalid.  He explained that self-reported measures like the scales given have a high degree of face validity (i.e., the person taking the test knows what is being measured) and as a result are susceptible to exaggeration of the symptoms being measured.  The diagnosis was anxiety disorder not otherwise specified (NOS); alcohol dependence, opioid dependence, in remission (per Veteran).  

Following a review of the claims file and examination of the Veteran, the examining clinical psychologist initially opined that anxiety disorder was at least as likely as not caused by or a result of the Veteran's military service.  He noted that the Veteran did not meet the DSM-IV diagnostic criteria of PTSD.  In an addendum opinion one week later, the examiner indicated that upon further collaboration with other experts in the field and other Vietnam helicopter pilots, new information indicates that the reported experiences the Veteran claimed to have had on the Chinook helicopters did not happen as reported by this Veteran.  Given the new information, while there is not enough evidence to support a diagnosis of malingering, this cannot be ruled out.  The examiner added that any anxiety symptoms the Veteran has reported are likely to be associated with his chronic history of drug and alcohol abuse.  He clarified that he was changing his previous opinion to read as follows: "anxiety disorder NOS is less likely [as] not caused by or a result of military service."

In the March 2013 Joint Motion, the parties agreed that the Board erred by relying on the October 2008 VA examination.  The parties alleged it was inadequate for rating purposes because the VA's examination request included the instruction that the VA examiner should accept the Veteran's statements as "generally consistent with the known factors of the time period [. . . such that] exposure to a stressful event will be conceded," but the VA examiner rejected the Veteran's statements as to his stressor, and predicated his negative nexus opinion on rejection of those statements.  On that basis, the Joint Motion found that the VA examination was not adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  

However, the Board notes that the VA examiner found the Veteran did not meet the diagnostic criteria for PTSD based on symptomatology, not due to the absence of a stressor.  Indeed, at the time of the examination when he was found to have not met the criteria for PTSD, the examiner apparently believed the stressor information provided, as he initially gave a favorable opinion with regard to anxiety disorder.  Moreover, the examiner had information affecting the credibility of the Veteran that the Decision Review Officer (DRO), when preparing the examination request to accept that "a stressful event" occurred, did not have.  In this regard, one of the stressors identified by the Veteran prior to the examination was finding a fellow soldier who had committed suicide with the gun still in his mouth.  The Veteran admitted to the VA examiner that he actually had never seen the soldier because he was "not allowed to see" the soldier.  

The parties to the JMR found that the Board erred in relying on the October 2008 VA examination report because that examiner did not take into account the favorable concession of a stressor by the RO.  However, it is the Board's duty to determine the credibility of the evidence and assign weight to the evidence.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  As indicated in the vacated decision, the Board seriously questioned the credibility of the Veteran.  For example, the Veteran alleged in a written statement and during his 2010 hearing that he saw/found one of his comrades who had committed suicide with a gun in his mouth, but admitted to the 2008 VA examiner that he had never seen the soldier.  The Board finds it very troublesome that the Veteran, after admitting to the VA examiner that he was not allowed to see the deceased soldier, later testified that he found the soldier who committed suicide in a helicopter.  Clearly, then, the reported stressor of seeing a soldier who committed suicide with gun in his mouth following suicide is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  The Veteran further testified that after 38 years of drug abuse that his "mind's just a little bit washed."  Moreover, the VA examiner noted that some of the Veteran's responses to psychological testing were invalid and questioned the credibility of the information concerning stressors that the Veteran provided.  Thus, there is significant doubt concerning the general veracity of the Veteran's allegations, and the specific stressor information being provided in support of this claim does not appear to be credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

Thus, while the DRO may have been persuaded by the Veteran's accounts of events in service, the Board finds the credibility of the specific information being provided is lacking.  This is especially the case since information obtained after the DRO's concession of a nonspecific "stressor event" reveals the Veteran lied about finding the body of a soldier who had committed suicide.  The Board is not precluded or estopped from overturning or reconsidering matters previously decided in non-final agency decisions.  McBurney v. Shinseki, 23 Vet. App. 136, 139 (2009) ("[T]he Board, as the final trier of fact, is not constrained by favorable determinations below.").  Accordingly, the Board does not find the VA examiner's negative assessment of the Veteran's credibility regarding the reported stressors to be a fatal flaw in the opinion.  Indeed, ordering a new examination to take into account the DRO's concession that the Veteran experienced a stressor event, in light of the lack of credibility of the specific reported stressors, would serve no useful purpose.  See Id. at 140 ("[T]he Board has a duty on remand to ensure compliance with the favorable terms stated in a [JMR] or explain why the terms will not be fulfilled.") (emphasis added).  

Nevertheless, subsequent to the 2008 examination, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) to state that if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, 
or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

In light of the change in the regulation and the Veteran's presence in a combat zone during his Vietnam service, notwithstanding the lack of credibility of specific stressors, the Board will remand this claim for an additional examination and opinion.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain relevant VA treatment records dating since July 2011 from the Tampa VA medical center. 

2.  Schedule the Veteran for a VA psychiatric examination by a VA psychiatrist or psychologist to determine the nature of any current psychiatric disability and to obtain an opinion as to whether a current psychiatric disability is related to service.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All tests should be conducted, including psychological testing if deemed necessary to provide the requested opinions.  

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any psychiatric disorders identified.  If PTSD is diagnosed, the examiner should indicate whether such diagnosis is based on the fear of hostile military or terrorist activity.  The examiner should note that the Veteran's credibility as to the reporting of specific stressors is questionable, and his assertion as to seeing a soldier who committed suicide has specifically been found to not be credible.

If PTSD is not diagnosed, the examiner should provide an opinion as to whether it is more likely, less likely, or at least as likely as not (50 percent probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's military service.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.  

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


